Exhibit 10.1

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT AND AMENDMENT
TO MASTER LEASE AND SECURITY AGREEMENT

 

This FORBEARANCE AGREEMENT AND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT,
dated as of December 22, 2017 (this “Agreement”), is entered into by and among
HCR ManorCare, Inc. (“HCR Parent”), HCR III Healthcare, LLC (“HCR III,” and
together with HCR Parent, the “Company”), Quality Care Properties, Inc. (“QCP
Inc.”), and the affiliates of QCP Inc. party hereto (the “Lessor Entities,” and
together with QCP Inc., “QCP”).

 

RECITALS

 

WHEREAS, certain real property comprising skilled nursing and assisted living
facilities (the “Leased Facilities”), is leased to HCR III by the Lessor
Entities pursuant to the Master Lease and Security Agreement, dated as of
April 7, 2011 (as modified and amended from time to time, including by Section 1
of this Agreement, the “MLSA”), by and between the Lessor Entities, as Lessor
(as defined in the MLSA), and HCR III, as Lessee (as defined in the MLSA);

 

WHEREAS, HCR Parent guarantees the obligations of HCR III under the MLSA
pursuant to that certain Guaranty of Obligations, effective as of February 11,
2013 (as amended or modified from time to time, the “Guaranty”);

 

WHEREAS, HCR III subleases the Leased Facilities to certain of its direct and
indirect subsidiaries and affiliates (the “Sublease OpCos”) pursuant to certain
subleases (the “Subleases”), and the Sublease OpCos operate the Leased
Facilities;

 

WHEREAS, the Lessor Entities, HCR III and the Sublease OpCos have entered into
certain Agreements Regarding Subleases made and entered as of April 7, 2011,
October 23, 2015, February 16, 2016 and March 14, 2016 (collectively, and as
amended or modified from time to time, the “Agreements Regarding Subleases”);

 

WHEREAS, on July 15, 2017, QCP provided notice to the Company that, among other
things, an Event of Default has occurred under the MLSA and certain amounts are
immediately due and payable under the MLSA by the Company to QCP.

 

WHEREAS, on August 17, 2017, QCP filed a complaint against HCR Parent, HCR III
and “John Does 1—50” in Los Angeles County Superior Court (the “Receivership
Court”), styled as Quality Care Properties, Inc. and HCP Properties, LP v. HCR
III Healthcare, LLC et al., Los Angeles County Super. Ct. No. BC672837, seeking,
among other relief, the appointment of a receiver for HCR III (the “Receivership
Proceeding”); and

 

WHEREAS, QCP and the Company (collectively, the “Parties”) desire to amend the
MLSA and enter into forbearance arrangements to facilitate negotiations
regarding a comprehensive restructuring of the economic relationships between
the Parties;

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, and intending to be legally bound hereby, the
Parties agree as follows:

 

1.                                      Amendment of MLSA.

 

(a)                                 The Lessor Entities and HCR III agree and
acknowledge as follows (collectively, the “MLSA Amendment”):

 

(i)                                     Section 2.1 of the MLSA is hereby
amended and modified to insert the following new definition in appropriate
alphabetical order:

 

“Reduced Cash Rent”:  $23,500,000 in cash.

 

(ii)                                  Section 3.1 of the MLSA is hereby amended
and modified to insert the following at the end of such section:

 

3.1.2                     Reduction in Minimum Rent.  Notwithstanding
Section 3.1.1, from November 30, 2017 until November 30, 2018 (the “Rent
Reduction Period”), Lessee shall pay to Lessor Minimum Rent monthly, in the
amounts set forth in or determined pursuant to the applicable formula(s) set
forth in Exhibit D attached hereto, as follows:

 

(a)                              Lessee shall pay Reduced Cash Rent for the
calendar month of December, 2017 in three installments:  (i) $4.0 million no
later than December 8, 2017, (ii) $5.0 million no later than December 15, 2017
and (iii) the remaining Reduced Cash Rent no later than December 29, 2017.  For
each other calendar month during the Rent Reduction Period, Lessee shall pay
Reduced Cash Rent in two installments:  (i) $9.5 million no later than the
10th calendar day of such month and (ii) the remaining Reduced Cash Rent no
later than the 25th calendar day of such month.

 

(b)                                 The remaining Minimum Rent for each calendar
month during the Rent Reduction Period shall be deferred during the Rent
Reduction Period and shall become immediately due and payable in its entirety
upon the termination of the Rent Reduction Period.

 

(iii)                               The Lessor Entities and HCR III will
promptly agree to a new schedule reflecting the deferral of Minimum Rent during
the Rent Reduction Period to replace Schedule 2 to the Tenth Amendment to the
MLSA, dated March 29, 2015.

 

(iv)                              All references in the MLSA to the “Master
Lease” shall be deemed to be references to the MLSA as amended hereby.

 

(b)                                 Except as amended in subsection (a) of this
Section 1, the MLSA shall remain in full force and effect, and all other amounts
due thereunder prior to and during the term of this Agreement shall remain due
and payable and continue to accrue and bear interest pursuant to the MLSA.

 

2

--------------------------------------------------------------------------------


 

(c)                                  HCR Parent hereby consents to the MLSA
Amendment.

 

(d)                                 The MLSA Amendment shall survive the
termination of this Agreement.

 

(e)                                  Except as amended in subsection (a) of this
Section 1, this Agreement shall not amend or modify the MLSA in any respect. For
the avoidance of doubt, Sections 8, 9 and 10 of this Agreement shall not apply
to the MLSA Amendment, and the MLSA Amendment shall be construed and enforced in
accordance with Section 45.1.9 of the MLSA.

 

2.                                      Forbearance.

 

(a)                           From the date hereof until the termination of this
Agreement in accordance with its terms (the “Forbearance Period”), QCP agrees to
forbear from bringing suit or exercising remedies under the MLSA or Agreements
Regarding Subleases arising out of the failure to (i) pay Rent (as defined in
the MLSA) other than Reduced Cash Rent (as defined in the MLSA Amendment), or
(ii) notwithstanding Section 4.4 of the MLSA, deposit or pay any amounts
required to be deposited pursuant to Section 4.4 of the MLSA prior to the
termination of this Agreement, including by delivering a notice of default under
the MLSA, terminating the MLSA, declaring an “Event of Default” under the MLSA
or exercising any other right or remedy under the MLSA and/or Agreements
Regarding Subleases against the Company or its direct and indirect subsidiaries
and, with respect to each, their property and interests in property.

 

(b)                           The Parties agree that (i) promptly after the date
hereof, the Parties shall seek to obtain an order of the Receivership Court
staying the Receivership Proceeding for a period extending until ten calendar
days following termination of this Agreement and (ii) until they have received
such an order, QCP shall not seek to advance the Receivership Proceeding.  The
Parties acknowledge and agree that all respective rights, powers, defenses and
remedies of each Party in respect of the Receivership Proceedings are hereby
reserved.

 

3.                                      Restructuring Discussions.

 

(a)                           During the Forbearance Period, the Parties shall
negotiate in good faith the terms of a comprehensive restructuring of the
economic relationships between the Parties.  For the avoidance of doubt, this
Section 3 does not constitute a binding commitment by any Party to enter into
any transaction or agreement, and shall not give rise to liability for any Party
unless and until, if ever, a definitive agreement is agreed by the Parties.

 

(b)                           QCP acknowledges the Company has informed QCP that
HCR III expects that it will be unable to pay a material portion of Reduced Cash
Rent during part or all of the Rent Reduction Period as a result of the
financial condition of HCR III.   QCP reserves all rights and remedies with
respect to the Company’s failure, at any time, to pay Reduced Cash Rent.

 

3

--------------------------------------------------------------------------------


 

(c)                            During the Forbearance Period and any future
extension(s) of such period, the Company agrees that HCR Home Health Care and
Hospice, LLC, as Borrower under that certain Credit Agreement with RD Credit,
LLC, dated as of July 17, 2017 (as may be amended, the “Credit
Agreement”),(1) the Holdcos and the Subsidiary Guarantors each shall make
Investments in SNF Entities permitted under Section 7.17(ii) and (iii) of the
Credit Agreement only to the extent such Investments shall be utilized to pay
Reduced Cash Rent.

 

4.                                      Termination.

 

(a)                                 This Agreement shall terminate automatically
on January 16, 2018, provided, however, that the termination of this Agreement
shall not impact the amendments to the MLSA set forth in Section 1 of this
Agreement.

 

(b)                                 The Company may terminate this Agreement at
any time upon the occurrence of any material breach by QCP of its obligations
under this Agreement.

 

(c)                                  QCP may terminate this Agreement at any
time upon the occurrence of (i) any material breach by the Company of its
obligations under this Agreement, (ii) QCP’s failure to receive Reduced Cash
Rent when due in accordance with the MLSA, or (iii) the affiliates of Carlyle
Investment Management, L.L.C. that are stockholders of HCR Parent sell,
transfer, convey, assign, encumber or hypothecate any of their equity interests
in HCR Parent.

 

(d)                                 This Agreement may be terminated by mutual
agreement among the Parties.

 

5.                                      Severability.  Should any provision of
this Agreement for any reason be declared invalid or unenforceable by any court
of competent jurisdiction under the laws governing this Agreement, such decision
shall not affect the validity or enforceability of any of the other provisions
of this Agreement, which other provisions shall remain in full force and effect
and the application of such invalid or unenforceable provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by law.  The
Parties further agree that if any provision contained herein is held invalid or
unenforceable in any respect, they shall take any actions necessary to render
the remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties.

 

6.                                      Binding Effect; Assignment.  This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
successors and permitted assigns, but except as contemplated herein, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, directly or indirectly, by any Party without the prior written
consent of the other Parties hereto.

 

7.                                      No Third-Party Beneficiaries.  This
Agreement is not intended and shall not be deemed to confer upon or give any
person, except the Parties hereto, their respective successors and permitted
assigns, any remedy, claim, liability, reimbursement, cause of action or other
right under or by reason of this Agreement.

 

--------------------------------------------------------------------------------

(1)                                 Capitalized terms used in section 3(c) but
not otherwise defined in this Agreement shall have the meanings ascribed to them
in the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                      Governing Law.  This Agreement shall be
governed by the laws of the State of New York, excluding choice of law
principles that would require the application of the laws of a jurisdiction
other than the State of New York.

 

9.                                      Forum; Service of Process.  Any
proceeding brought by any Party arising out of or based upon this Agreement
shall only be instituted in any federal or state court in New York County, New
York, and each Party waives any objection which it may now or hereafter have to
the laying of venue of any such proceeding, and irrevocably submits to the
jurisdiction of such courts in any such Proceeding.  Each Party further agrees
that service of any process, summons, notice or document by U.S. registered mail
to such Party’s respective last known address shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 9.

 

10.                               WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE PARTIES HERETO
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS OR HIS, AS THE CASE MAY BE, LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.                               No Waiver and Preservation of Rights. 
Following the occurrence of the termination of this Agreement in accordance with
its terms, if applicable, nothing herein shall be construed as a waiver by any
Party of any or all of such Party’s rights, remedies, claims, and defenses and
the Parties expressly reserve any and all of their respective rights, remedies,
claims and defenses.  During the Forbearance Period, none of the Parties are
waiving any rights, remedies, claims or defenses except as expressly set forth
in this Agreement, and all such rights, remedies, claims and defenses are
expressly reserved.

 

5

--------------------------------------------------------------------------------


 

12.                               Settlement Discussions.  This Agreement is
part of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties hereto.  Nothing herein shall be deemed an
admission of any kind.  Pursuant to Federal Rule of Evidence 408 and analogous
provisions of any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a
proceeding to enforce the terms of this Agreement.

 

13.                               Captions; Counterparts.  The captions in this
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement. 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Any facsimile or .pdf copies hereof or signature hereon shall, for
all purposes, be deemed originals.

 

14.                               Authority.  Each Party hereby represents and
warrants that it has full right, power and authority to enter into this
Agreement and that the person executing this Agreement on its behalf is duly
authorized to do so.

 

15.                               Disclosure.  It is understood that QCP shall
be permitted to disclose the existence and terms of this Agreement, as well as
file a copy of this Agreement as exhibits in its periodic or current reports
filed with the Securities and Exchange Commission.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

 

 

By:    HCP I-B Properties, LLC, a Delaware limited liability company, its
General Partner

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-SALMON CREEK WA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-WINGFIELD HILLS NV, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-UTICA RIDGE IA, LLC, a Delaware limited liability company

 

 

 

HCP TWINSBURG OH PROPERTY, LLC, a Delaware limited liability company

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HCR STERLING HEIGHTS MI PROPERTY, LLC, a Delaware limited liability company

 

 

 

By:    HCR Schoenherr·Road Property, LLC, a Delaware limited liability company,
its sole member

 

 

 

By:    HCP Properties, LP, a Delaware limited partnership, its sole member

 

 

 

By:    HCP I-B Properties, LLC, a Delaware limited liability company, its
General Partner

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HCR MANORCARE, INC.

 

 

 

 

 

By:

/s/ Steven M. Cavanaugh

 

Name:

Steven M. Cavanaugh

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

HCR III HEALTHCARE, LLC

 

 

 

 

 

By:

/s/ Steven M. Cavanaugh

 

Name:

Steven M. Cavanaugh

 

Title:

Chairman, President and Chief Executive Officer

 

--------------------------------------------------------------------------------